DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13  are rejected under 35 U.S.C. 103 as being unpatentable over Iwauchi (United States Patent Application Publication 20140320908 A1) in view of Li (CN 205847375 U) .
With respect to claim  1, Iwauchi discloses a computer-implemented device, comprising: a processing unit; a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to execute actions (see figs. 5 and 6: see a roles of a P2P group owner and P2P client are decided"); and controlling the device based on the operation mode and via an application service operating on the device ( see paragraph [0082]: "When the P2P client and group owner are decided, they exchange parameters for performing communication ..."), the application service providing an interface for controlling a device driver of the device (see paragraph [0064]: "printing control unit 816").
Iwauchi discloses the computer implemented device but does not disclose wherein the device is a projector.
Li teaches wherein the device is a projector (see fourth para. beneath the Summary of Invention).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computer implemented device of Iwauchi with the teaching of Li so that  so that the device is a projector to enhance versatility.

With respect to claim 10, Iwauchi discloses a computer-implemented method (see paragraphs [0079] to [0084] in conjunction with figures 8 and 9), comprising: starting a first application (see paragraph [0081]: "..., the devices confirm information about services and functions which can be provided to each other ...") for controlling a peripheral device ("printing apparatus 300"),the first application determining an operation mode (see paragraph [0080]: "roles of a P2P group owner and P2P client are decided") by determining whether a current host device is the peripheral device or a terminal device for controlling the peripheral device; and controlling the peripheral device based on the operation mode and via an application service operating on the peripheral device ( see paragraph [0082]: "When the P2P client and group owner are decided, they exchange parameters for performing communication ..."), the application service providing an interface (see paragraph [0064]: "printing control unit 816") for controlling a device driver of the peripheral device.
Iwauchi discloses the computer implemented device but does not disclose wherein the device is a projector.
Li teaches wherein the device is a projector (see fourth para. beneath the Summary of Invention).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computer implemented device of Iwauchi with the teaching of Li so that  so that the device is a projector to enhance versatility.

With respect to claims  2  and 11, Iwauchi in view of Li discloses the device and method according to Claim 1 and 10, Iwauchi in combination with Li wherein the first application includes an application service extension module (see 406 in Iwauchi) for interacting with the application service, and the application service extension module provides to the application a uniform interface for operating the projector ([0046]: A display unit 406 is a display screen used to display images and a user interface such as an operation menu, and includes, for example, a dot matrix LCD. ).

With respect to claim  3 and 12, Iwauchi  in view of Li discloses  the device and method according to Claims 1 and 10, Iwauchi discloses wherein the actions further comprise: in response to determining that the host device is the projector but does not disclose before starting the first application, starting an operating system deployed on the projector; and starting the application service on the operating system, the application service further providing an interface to at least one of an office application and a voice assistant provided by the operating system.
Li discloses establishing an application service further providing an interface to at least one of an office application and a voice assistant provided by the operating system before any other application, starting an operating system deployed on the projector; and starting the application service on the operating system (see the operation of installing and implementing voice command for control in para. 6-8  of the Summary of Invention  ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computer implemented device of Iwauchi with the teaching of Li so that  wherein the actions further comprise: in response to determining that the host device is the projector but does not disclose before starting the first application, starting an operating system deployed on the projector; and starting the application service on the operating system, the application service further providing an interface to at least one of an office application and a voice assistant provided by the operating system to enhance user friendliness.

With respect to claims 4 and 13, Iwauchi in view of Li  discloses the device and method according to Claims 3 and 12, Iwauchi in combination with Li discloses wherein the application service operates in a user mode of the operating system (see user mode of operation in para.5-8 of Li) and the device driver operates in a kernel mode of the operating system (see the kernel mode of operation disclosed in para. 4-6 of Summary of Invention).

Allowable Subject Matter
Claims 5-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882